UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LAQUAN DEVOTA HARRIS,

                                 Plaintiff,
                                                                  19-CV-11658 (CM)
                     -against-
                                                                 ORDER TO AMEND
 SARAH A. HARRIS, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983 and Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that

Defendants violated his rights. 1 By order dated January 24, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP). For the reasons

set forth below, the Court grants Plaintiff leave to file an amended complaint within sixty days of

the date of this order.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).




        1
          Plaintiff initially filed this action in the United States District Court for the Eastern
District of New York. On December 18, 2019, that court transferred this action to the Southern
District of New York.
        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff, a Brooklyn resident, filed this complaint regarding events that allegedly

occurred in the office of an unidentified organization in Manhattan. He uses the Eastern District’s

civil rights complaint form and checks off boxes indicating that he brings this action against state

or local officials under § 1983, and against federal officials under Bivens. Plaintiff sues Sarah

Harris, identified as “Director”; Christopher Guradino, a police officer; Michael Hernandez, a


                                                   2
police officer; William Fields, who is listed with a badge number but is not identified; and

“William”, identified as “Director cases.” (ECF No. 1, 2-3.)

       Plaintiff claims theft of legal documents, a bank card, and monies; discrimination;

“violation of contract”; false arrest, police misconduct; and denial of his right to freedom of

speech. (Id. at 4.) He asserts the following as the facts underlying his claims, verbatim:

       On Weds Dec 4th 2019 Sarah A Harris gave false accusation word of mouth after
       interviewing Mr Harris violating Mr Harris Hipea rights of officers all involved
       theft Legale documentation stoleing Bank card stoleing funds stoling $1700 Debit
       From account. All defends lieable for discremination race color mental health
       discremination on Sept 17 Mr Harris was falsely arrested Dec 4, 2019 Ms Harris
       ordered Mr Harris to be subjected to targeting Mr Harris discremination violation
       of contract.

(Id. at 5.) Plaintiff seeks monetary damages, and would like Defendants to be prosecuted and

incarcerated.

                                           DISCUSSION

 A.     Defendants’ Liability under § 1983 and Bivens

       Plaintiff purportedly brings this action under 42 U.S.C. § 1983 and Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). To state a claim

under § 1983, a plaintiff must allege both that: (1) a right secured by the Constitution or laws of

the United States was violated, and (2) the right was violated by a person acting under the color

of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988). A plaintiff may bring

Bivens claims against a federal official to seek redress for a violation of his constitutional rights.

See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) (“[Bivens] is the federal analog to suits brought

against state officials under [§ 1983].” ). But Bivens relief is available only against federal

officials who are personally liable for the alleged constitutional violations. Ziglar v. Abbasi, 137

S. Ct. 1843, 1860 (2017).




                                                   3
               Claims under Bivens

        Although Plaintiff indicates that he brings this action against federal officials under

Bivens, he does not name any federal official as a defendant or allege any facts suggesting that

federal officials were involved in the alleged events giving rise to his claims. Because Plaintiff

does not bring claims against any federal official, he fails to state a colorable claim under Bivens.

               Police officers defendants

        Plaintiff appears to name only two state actors as defendants ௅ Police Officers

Christopher Guradino and Michael Hernandez – and possible a third, if William Fields is a police

officer. But he does not state what these defendants did or failed to do that violated his rights. To

state a claim under § 1983, a plaintiff must allege facts showing the defendants’ direct and

personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y. State Dep’t of

Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

1995)). Plaintiff has failed to state any claims for relief with respect to the police officers.

               Defendant Harris and William

        In addition, there is no indication in the complaint that the two remaining defendants ௅

Sarah Harris and William ௅ are state actors. The “under-color-of-state-law element of § 1983

excludes from its reach ‘merely private conduct, no matter how discriminatory or wrongful.’”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (citations omitted). Generally, a

private party who does not work for any state or other government body, would not be subject to

liability under § 1983. See Sykes v. Bank of Am., 723 F.3d 399, 406 (2d Cir. 2013) (citing

Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)). But “a

private actor acts under color of state law when the private actor ‘is a willful participant in joint

activity with the State or its agents.’” Ciambriello v. Cty. of Nassau, 292 F.3d 307, 324 (2d Cir.

2002) (citation omitted). Plaintiff does not identify who Harris and William are or the


                                                   4
organization they work for. Nor does he allege any facts showing that they are state actors

subject to liability under § 1983.

       Because of the lack of sufficient facts in the complaint, the Court cannot definitively say

that there is no set of facts on which Plaintiff may be able to proceed under § 1983 against the

named defendants. The Court, therefore, grants Plaintiff leave to submit an amended complaint

to state facts showing how the police officers were personally involved in the events giving rise

to his claims. He must also allege facts showing that Harris and William either work for the State

or other government, or engaged in concerted action with a state actor that would make them

liable under § 1983. Plaintiff must state whether William Fields is a police officer, and if not,

allege facts indicating that he should be considered a state actor.

B.         Plaintiff’s Claims

                False arrest

       Plaintiff asserts that he was falsely arrested based on Defendant Harris’s false accusation.

He may be able to state a false arrest claim, but he does not provide sufficient facts for the Court

to make that determination.

       To state a § 1983 false arrest claim, a plaintiff must allege that the defendants deprived

him of his Fourth Amendment rights by intentionally confining him without his consent and

without justification. 2 Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996). An arrest is privileged if

it is based on probable cause. Jenkins v. City of N.Y., 478 F.3d 76, 84 (2d Cir. 2007) (“The



       2
          For the elements of a § 1983 false arrest claim, the Court first looks to state law. See
Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 925 (2017) (“[T]o flesh out the elements of this
constitutional tort, we must look for ‘tort analogies.’”); see also Lanning v. City of Glens Falls,
908 F.3d 19, 25 (2d Cir. 2018) (holding that common law principles are meant simply to guide
rather than to control the definition of § 1983 claims and courts should not “mechanically apply”
the law of New York State).


                                                  5
existence of probable cause to arrest constitutes justification and is a complete defense to an

action for false arrest.”) (internal quotation marks and citations omitted). “When information is

received [by an officer] from a putative victim or an eyewitness, probable cause exists, unless the

circumstances raise doubt as to the person’s veracity.” Curley v. Village of Suffern, 268 F.3d 65,

70 (2d Cir. 2001).

       In addition, a complainant ௅ such as Defendant Harris ௅ cannot be held liable on a false

arrest claim merely for seeking police assistance or providing information, as the police are free

to exercise their own judgment as to whether an arrest is warranted. See Kraft v. City of New

York, 696 F. Supp. 2d 403, 42122 (S.D.N.Y. 2010); Holley v. Cty. of Orange, New York, 625 F.

Supp. 2d 131, 142-43 (S.D.N.Y. 2009). “To hold a defendant liable as one who affirmatively

instigated or procured an arrest, a plaintiff must show that the defendant or its employees did

more than merely provide information to the police.” King v. Crossland Sav. Bank, 111 F.3d 251,

257 (2d Cir. 1997); see also Rohman v. N.Y.C. Transit Auth., 215 F.3d 208, 217 (2d Cir. 2000)

(“The mere reporting of a crime to police and giving testimony are insufficient [to initiate

prosecution]; it must be shown that [the] defendant played an active role in the prosecution, such

as giving advice and encouragement or importuning the authorities to act.”) (citations omitted).

       Here, Plaintiff asserts a false arrest claim, but he fails to plead enough factual detail to

show that any violations occurred. He does not describe the circumstances of the arrest, such as

what events gave rise to the arrest, what Defendant Harris allegedly did or said, or what charges

were brought against him as a result of the arrest. In addition, even if Defendant Harris provided

false information to the police, Plaintiff does not allege any facts indicating that the police failed

to conduct an independent evaluation of the circumstances leading to his arrest, or that the police

lacked probable cause to arrest him. It is not enough to declare that the defendants falsely




                                                  6
arrested him, he must allege facts indicating that the defendants lacked probable cause to arrest

and detain him.

       In light of Plaintiff’s pro se status, however, the Court grants him leave to assert in his

amended complaint any facts to support his false arrest claim. Plaintiff must describe the

circumstances of his arrest and state what Defendant Harris and the police officers did or said.

Plaintiff should allege facts indicating that Defendant Harris took an active role in his arrest,

such as importuning the police to act with the intent to confine Plaintiff. Further, Plaintiff should

also allege any facts suggesting that the police failed to exercise their independent judgment and

that there was no probable cause to arrest him.

               Discrimination, police misconduct, and violation of freedom of speech

       Plaintiff also allege that he was subjected to discrimination and police misconduct and

that his freedom of speech was impeded. But these assertions are vague, without any facts to

support them. Although Plaintiff asserts that Defendants are liable for discrimination based on

his race and mental health (ECF No. 1, 5), he does not allege any facts suggesting a

discrimination claim. Plaintiff does not allege that any defendants treated him differently from

other similarly situated individuals or that any such treatment was based on an immutable

FKDUDFWHULVWLF௅VXFKDVhis race or disability ௅RUDQ\RWKHULPSUoper factor. Similarly, Plaintiff

fails to allege any facts in support of his claims that he was subjected to police misconduct and

that his freedom of speech was hindered.

       Should Plaintiff choose to submit an amended complaint, the Court grants him leave to

detail his discrimination, police misconduct, and freedom of speech claims. He must allege any

facts suggesting that the defendants discriminated against him by treating him differently

because of a protected characteristic; that the police acted unlawfully; and that he was denied his




                                                  7
right to freedom of speech. Plaintiff must also allege facts showing how each defendants was

involved in the alleged violations.

               HIPAA

        Plaintiff asserts that Defendant Harris violated his “Hipea rights.” That statement could

be read as asserting that Defendant Harris violated his right to privacy under the Health

Insurance Portability and Accountability Act (HIPAA). HIPAA generally provides for the

confidentiality of individually identifiable health information, see 42 U.S.C. §§ 1320d-1 to d-7,

and it authorizes the Secretary of Health and Human Services to make final regulations and bring

enforcement actions. See 42 U.S.C. § 300gg-22. HIPAA permits health care providers and other

covered entities to disclose protected health information without patient consent in certain

situations, such as in response to a court order. See, e.g., 45 C.F.R. § 164.512(e)(1)(i), (ii).

        The Second Circuit has noted that “[i]t is doubtful that HIPAA provides a private cause of

action,” Bond v. Conn. Bd. of Nursing, 622 F. App’x 43, 44 (2d Cir. 2015), and district courts in

this circuit have uniformly held that it does not, see, e.g., Warren Pearl Constr. Corp. v.

Guardian Life Ins. Co. of Am., 639 F. Supp. 2d 371, 377 (S.D.N.Y. 2009) (collecting cases for the

proposition that “HIPAA does not provide for either an express or implied private right of

action.”); Mele v. Hill Health Ctr., 609 F. Supp. 2d 248, 255 (D. Conn. 2009) (holding that

individuals cannot sue to enforce HIPAA or seek damages caused by such disclosures).

        Plaintiff’s allegations are insufficient to show a violation of HIPAA, and even if he could

allege such a violation, HIPAA does not provide a private cause of action allowing an individual

suit. To the extent Plaintiff may be asserting a HIPAA claim, the Court dismisses it for failure to

state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                   8
              Private prosecution

       The Court also denies Plaintiff’s requests for Defendants’ prosecution and incarceration.

A private citizen cannot prosecute a criminal action in federal court. See Leek v. Timmerman, 454

U.S. 83, 86-87 (1981) (prisoners lack standing to seek the issuance of an arrest warrant); Linda

R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially cognizable

interest in the prosecution or nonprosecution of another.”). And because federal prosecutors

possess discretionary authority to bring criminal actions, they are “immune from control or

interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87

(2d Cir. 1972). Accordingly, the Court dismisses any claims in which Plaintiff seeks the criminal

prosecution of the defendants for failure to state a claim on which relief may be granted. See

§ 1915(e)(2)(B)(ii).

C.      Remaining Claims

       Plaintiff’s remaining contract and theft claims sound in state law. The federal district

courts have supplemental jurisdiction over state-law claims “that are so related to claims in the

action within such original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.” 28 U.S.C. § 1367(a); see Lastra v. Barnes and

Noble Bookstore, ECF 1:11-CV-2173, 35, 2012 WL 12876, at *8 (S.D.N.Y. Jan. 3, 2012).

Section 1367(c) “confirms the discretionary nature of supplemental jurisdiction by enumerating

the circumstances in which district courts can refuse its exercise,” City of Chicago v. Int’ l Coll.

of Surgeons, 522 U.S. 156, 173 (1997), and it includes a provision stating that a district court

“may decline to exercise supplemental jurisdiction” if it “has dismissed all claims over which it

has original jurisdiction.” 28 U.S.C. § 1367(c)(3). Because it is not clear whether Plaintiff can

state any federal claims, the Court reserves judgment on whether to exercise its supplemental

jurisdiction over potential state law claims.


                                                  9
                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his claims as described above.

Should Plaintiff choose to file an amended complaint, the Court strongly encourages him to ask

for assistance from someone who can help him organize his thoughts and claims. If Plaintiff

needs legal advice related to this matter, he may contact the New York Legal Assistance Group’s

Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free legal

clinic staffed by attorneys and paralegals to assist those who are representing themselves in civil

lawsuits in this Court. A copy of a flyer with details of the clinic is attached to this order.

        In the amended complaint, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant. Plaintiff is also directed to provide

the addresses for any named defendants.

        To the greatest extent possible, Plaintiff’s amended complaint must:

        a) give the names and titles of all relevant persons;

        b) describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

        d) give the location where each relevant event occurred;

        e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

        f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

        Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the



                                                  10
original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 19-CV-11658 (CM). An Amended Civil

Rights Complaint form is attached to this order. No summons will issue at this time. If Plaintiff

fails to comply within the time allowed, and he cannot show good cause to excuse such failure,

the complaint will be dismissed for failure to state a claim upon which relief may be granted.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

 Dated:   March 9, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                11
                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
